On Rehearing.
The entire pleading and the original bill were aided by the will exhibited and which was a part thereof. Grimsley v. First Ave. Coal  Lumber Company, 217 Ala. 159, 115 So. 90.
There could be no full understanding of the relation of the respective parties, the nature and extent of the trust estate, and the duties required thereby of such personal representative, without a construction of the will, and to the end of construction of the will a cross-bill was not necessary.
Such, in effect, was the holding of the trial court in dismissing the cross-bill.
This will suffice as to the final allowance and adjustment of attorneys' fees.
The original opinion is modified by the omission of the statement that the trial judge viewed the respective premises. It is sufficient to say that the evidence warrants the respective announcements made in the final decree as to the various improvements and expenditures of the estate funds. *Page 483 
We have carefully considered the insistences now made by the respective counsel, and are of the opinion that the application for rehearing should be and is overruled.
Modified and overruled.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.